Citation Nr: 1217883	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  93-16 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service-connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service-connection for hypertension, to include as secondary to service-connected disability.

3.  Entitlement to a disability rating in excess of 10 percent for diabetic sensory peripheral neuropathy in the left upper extremity.

4.  Entitlement to a disability rating in excess of 10 percent for diabetic sensory peripheral neuropathy in the right upper extremity.

5.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy in the left lower extremity.

6.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy in the right lower extremity.

7.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions beginning in March 1991, of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The claim for service connection for an acquired psychiatric disability on appeal arises from a March 1991 rating decision in which the RO denied service connection for an acquired psychiatric disorder of PTSD.  During the pendency of the appeal, the Board remanded the case to the RO in July 1995, May 1999, March 2001, and March 2006.  

The procedural history of this claim shows that the RO and Board have characterized the claim and claimed disability variously in different actions.  In its most recent decision of March 2006, the Board reopened a claim for service connection for an acquired psychiatric disorder other than PTSD and remanded that to the RO.  In that decision the Board also remanded a separate issue of whether new and material had been received to reopen a claim for service connection for PTSD.  Thus on appeal, as that claim was reopened, there is an issue of entitlement to service connection for an acquired psychiatric disorder.  

Since the March 2006 Board decision, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a specific psychiatric disability encompasses a claim in general for any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection specifically for a psychiatric disability of PTSD encompass claims for service connection for all psychiatric disabilities; an appellant generally is not competent to diagnose his mental condition, he is only competent to identify and explain the symptoms that he observes and experiences).  In light of Clemons, and given that the March 2006 Board decision reopened a claim for service connection for an acquired psychiatric disorder, the correct psychiatric disability issue is as listed above: entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Id.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For the reasons outlined below, a remand is necessary for purposes of further development with respect to the claims of this case.  First, the Veteran asserts service connection for an acquired psychiatric disorder to include PTSD.  The last VA examination of the Veteran's claimed psychiatric disorder was in 1997.  At that time the examiner diagnosed dysthymia with anxiety features, and opined that the diagnosed psychiatric disorder was not related to the Veteran's service-connected residuals of a left inguinal hernia.  The report, however, did not address the likelihood that a psychiatric disability was related directly to service.  The examiner also opined that there were no symptoms to warrant a diagnosis of PTSD.  

Since that examination, private and VA treatment records have been added including private medical evidence containing a diagnosis of PTSD.  In light of the Veteran's service in Vietnam and his statements regarding stressors associated with that service, and a recent amendment to 38 C.F.R. § 3.304(f)(3) pertaining to service connection for PTSD, the Board finds that on remand an examination is needed to address whether PTSD is present, and whether any other diagnosed psychiatric disorder is linked to service or to a service-connected disability.  Then the RO must specifically consider whether service connection is warranted for an acquired psychiatric disorder to include PTSD.

Second, the Veteran asserts service connection for hypertension including as secondary to exposure to herbicides including Agent Orange.  As he served in the Republic of Vietnam during the Vietnam era, he is presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

If a Veteran was exposed to an herbicide agent during active military service, a number of diseases cited in 38 C.F.R. § 3.309(e) will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  Those diseases do not include hypertension.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  While service connection for hypertension cannot be presumed on this basis, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  The diseases cited in 38 C.F.R. § 3.309(e), that are to be presumed to have been incurred in service if manifest to a compensable degree within specified periods, includes ischemic heart disease.  38 C.F.R. § 3.309(e).  An opinion is necessary to determine whether the Veteran's claimed hypertension disorder may be etiologically related to or part of an ischemic heart disease, and thereby entitled to service connection on that basis or otherwise.     

Third, the Veteran claims entitlement to initial disability ratings in excess of that in effect for his service-connected (1) peripheral neuropathy, left lower extremity associated with Diabetes Mellitus Type II (rated 20 percent); (2) peripheral neuropathy, right lower extremity associated with Diabetes Mellitus Type II (rated 20 percent); (3) diabetic sensory peripheral neuropathy, left upper  extremity associated with Diabetes Mellitus Type II (rated 10 percent); and (4) diabetic sensory peripheral neuropathy, right upper  extremity associated with Diabetes Mellitus Type II (rated 10 percent).  

The last examination of the Veteran's service-connected peripheral neuropathies of the extremities was in February 2009.  Since that time additional medical records have been added to the record.  Pursuant to this remand, additional medical records are requested.  Any received potentially may address the Veteran's service-connected peripheral neuropathies.  Review of the claims files indicates that the Veteran may be receiving continuing VA treatment for these conditions since the last record of treatment dated in December 2008.  A review of files contained in Virtual VA indicates that no VA treatment records have been added to that system.   

Based on the foregoing, the Board finds the February 2009 VA examination is not adequate for rating purposes to decide the disability rating claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl, at 123.  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  Notably, at the February 2009 VA examination the claims files were not available for review by that examiner.

In light of the potentially outstanding records including any records of ongoing treatment the Board finds that another VA examination should be afforded the Veteran.  On remand the claims folder should be made available for review by the examiner.  In the report of such VA examination, the examiner must fully describe the functional effects caused by each of the Veteran's service-connected peripheral neuropathy disabilities on appeal.  As the record suggests that the Veteran may be receiving medical care for these disabilities, on remand the RO must obtain and associate any outstanding pertinent treatment records with the claims file.

Finally, the above actions and expected RO determinations of the related claims will have a potential impact on the Board's decision with respect to the TDIU issue on appeal.  As such, the Board finds that the RO's determinations as to the service connection and disability rating claims are inextricably intertwined with the TDIU issue on appeal.  Thus, on that basis, a decision by the Board on the Veteran's TDIU claim would at this point be premature.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Hence, the Board's resolution of the TDIU claim at the present time would be premature.  

It is not clear from review of the claims files whether the Veteran has received all proper notice required under VCAA (The Veterans Claims Assistance Act of 2000,  codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159).  On remand, the RO should conduct all appropriate notification and development, to include providing the Veteran with proper VCAA notice, obtaining any pertinent outstanding treatment records, and obtaining a medical opinion to determine whether it is at least as likely as not that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Soliciting such an opinion is necessary to adjudicate this claim.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  After all appropriate development has been completed the Veteran's TDIU claim should be adjudicated based on all evidence of record.   

Accordingly, the case is REMANDED for the following action:

1. Issue a letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010) that includes an explanation as to the information or evidence needed to establish a TDIU claim.

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his claimed acquired psychiatric disorder or hypertension; and to his service-connected (a) peripheral neuropathy, left lower extremity associated with Diabetes Mellitus Type II, (b) peripheral neuropathy, right lower extremity associated with Diabetes Mellitus Type II, (c) diabetic sensory peripheral neuropathy, left upper  extremity associated with Diabetes Mellitus Type II, and (d) diabetic sensory peripheral neuropathy, right upper  extremity associated with Diabetes Mellitus Type II.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate these with the claims folders.

3.  Notify the Veteran that he may submit statements from himself and others who have observed the Veteran describing their impressions regarding the onset and chronicity of any psychiatric or hypertension disorder since service or since onset of any service-connected disability.  

Also notify the Veteran that he may submit statements from him and others describing fully the various symptoms and impairment resulting from his (a) peripheral neuropathy, left lower extremity associated with Diabetes Mellitus Type II, (b) peripheral neuropathy, right lower extremity associated with Diabetes Mellitus Type II, (c) diabetic sensory peripheral neuropathy, left upper  extremity associated with Diabetes Mellitus Type II, and (d) diabetic sensory peripheral neuropathy, right upper  extremity associated with Diabetes Mellitus Type II, and the impact of these disabilities on his ability or inability to work.  

4.  After completion of the above development, schedule the Veteran for appropriate VA examinations to determine: the nature extent, onset and likely etiology of any (a) acquired psychiatric disorder or (b) hypertension found to be present; and the nature, extent, frequency and severity of any (a) peripheral neuropathy, left lower extremity, (b) peripheral neuropathy, right lower extremity, (c) diabetic sensory peripheral neuropathy, left upper  extremity, or (d) diabetic sensory peripheral neuropathy, right upper extremity.  

The claims folder and a copy of this Remand should be made available to and be reviewed by the examiners and all necessary tests should be conducted.  All indicated studies should be performed and all findings should be reported in detail.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

With respect to the TDIU claim, in addition to the actions requested below, the examiner, must opine as to whether (without regard to the Veteran's age or the impact of any nonservice-connected disabilities) it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation during the period of the pending claim.  If the psychiatric or hypertension examiner determines the respective condition is as likely as not etiologically related to service or to a service-connected disability, then consider that disability in rendering the opinion as to the Veteran's employability.  

Acquired Psychiatric Disability to Include PTSD: 
In offering opinions, the examiner must acknowledge and discuss the Veteran's report regarding the onset and chronicity of any acquired psychiatric disability and its relationship to service or to a service-connected disability; and his report of any current symptoms and diagnosis regarding the claimed psychiatric condition.  

For any psychiatric disorder identified, opine as to whether it is at least as likely as not related to the Veteran's service, or was caused or aggravated by a service-connected disability.  The examiner must specifically rule in or exclude a diagnosis of PTSD.  The examiner must acknowledge and discuss the Veteran's report as to the onset of his psychiatric symptoms and must also comment on a May 2009 statement from Diana de la Paz, M.D., discussing a diagnosed condition of PTSD that was a consequence of the Veteran's war experience in Vietnam.  

If any psychotic disorder is diagnosed, the examiner must also opine as to whether it is at least as likely as not that the psychotic disorder had its onset in service or within one year of the Veteran's discharge from active duty in April 1966.

Hypertension:
In offering opinions, the examiner must acknowledge and discuss the Veteran's report regarding the onset and chronicity of hypertension and its relationship to service or to a service-connected disability; and his report of any current symptoms and diagnosis regarding the claimed hypertension.  

For any hypertension disorder diagnosed, opine as to whether it is at least as likely as not related to the Veteran's service, to include as due to acknowledged exposure to herbicides (Agent Orange); or was caused or aggravated by a service-connected disability, to include diabetes mellitus type II.  The examiner must also opine as to whether it is at least as likely as not that any hypertension disorder had its onset in service or within one year of the Veteran's discharge from active duty in April 1966.  The examiner should opine as to whether any diagnosed hypertension is associated with (etiologically caused by or part of) a coronary artery disease/ischemic heart disease.  

Peripheral Neuropathy Disabilities:
The examination should identify and fully describe all pathology found to be present and associated with each of the appealed service-connected peripheral neuropathy disabilities associated with Diabetes Mellitus Type II: (a) peripheral neuropathy, left lower extremity, (b) peripheral neuropathy, right lower extremity, (c) diabetic sensory peripheral neuropathy, left upper  extremity, and (d) diabetic sensory peripheral neuropathy, right upper extremity.    
 
The examiner should conduct all indicated tests and studies of the neuromuscular impairment of the peripheral neuropathies of the right and left upper extremities, and right and left lower extremities.

The examiner should comment regarding each extremity as to whether the peripheral neuropathy is manifested by symptoms productive of (a) mild incomplete paralysis, (b) moderate incomplete paralysis, (c) severe incomplete paralysis, or (d) complete paralysis of the relevant parts of the right and left upper extremities and right and left lower extremities. 

5.  Then readjudicate the appeal.  If a benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

